845 F.2d 325
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FURN-HOUSE DESIGNS, INC., Plaintiff,v.Gamble BROTHERS, Defendant-Appellee, Cross Appellant,v.Reginald R. Van STOCKUM, Jr. and Karen A. Conrad, Non-PartyAppellants, Cross Appellees.
Nos. 87-5545, 87-5607.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*
PER CURIAM.


1
Ronald R. Van Stockum and Karen A. Conrad, counsel who represented Furn-House Designs, Inc. before the district court, appeal a judgment for attorney fees rendered against them and in favor of defendant Gamble Brothers;  Gamble Brothers in turn appeals the amount of attorney fees awarded it by the district court for representation in seeking the attorney fees it incurred in defending the case-in-chief.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its opinions of February 18, 1987 and April 14, 1987.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation